 

Exhibit 10.39

 

 

November 4, 2017

 

 

Via Electronic Mail and Hand Delivery Joshua T. Brumm

Re:Separation Agreement Dear Josh:

This letter agreement (the "Agreement") sets forth the terms of your separation
and transition

from Versartis, Inc. ("Versartis" or the "Company").

 

1.SEPARATION DATE. Your last date of employment with the Company will be
December 1, 2017 (the "Separation Date"). On the Separation Date, the Company
will pay you all accrued base salary and all accrued but unused vacation,
subject to standard payroll deductions and withholdings. You are entitled to
these payments regardless of whether you sign this Agreement.

 

2.RESIGNATION. After the Separation Date, you will no longer be employed as
Chief Operating Officer and Chief Financial Officer of the Company, or hold any
other employment or officer position with the Company or any of its subsidiaries
or affiliated entities.

 

3.SEPARATION BENEFITS. If you sign, date and return this Agreement within
twenty-one (21) days after you receive it, and you allow all of the releases
contained herein to become effective, then the Company will provide you with the
following severance benefits (the "Severance Benefits"):

 

(a)Severance Payment. The Company will pay you a single lump sum amount of
$510,008.00 (which is equivalent to twelve (12) months of your base salary in
effect as of the Separation Date plus twelve (12) months of your monthly
insurance premium for group health multiplied by 150%), subject to standard
payroll deductions and withholdings. The severance  amount will be paid in a
lump sum within ten (10) business days after the Effective Date of this
Agreement, as defined in Paragraph 11(c) below.

 

(b)Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, "COBRA"), and by the Company's
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense. Later, you may be able to
convert to an individual policy through the provider of the Company's health
insurance, if you wish. You will be provided with a separate notice more
specifically describing your rights and obligations to continuing health
insurance coverage under COBRA on or after the Separation Date.

 

--------------------------------------------------------------------------------

 

 

 

 

 

Joshua T. Brumm November 3, 2017

Page 2 of 9



 

 

 

4.EQUITY AWARDS. You currently hold stock options and restricted stock units
covering an aggregate of up to 547,829 shares of the Company's Common Stock (the
"Equity Awards"), pursuant to Versartis, Inc. 2009 Stock Plan and the 2014
Equity Incentive Plan (each, a "Plan" and together, the "Plans") and your Equity
Award grant documents.

 

(a)Accelerated Vesting of Options and RSUs. As of the Effective Date, the
Company will accelerate the vesting of any unvested Equity Awards such that all
shares that would have vested on or before June 1, 2018 shall be deemed vested
and exercisable as of your last day of service with the Company.

 

(b)Extension of Exercise Period of Vested Options. As part of this Agreement,
the Company will extend the period for you to exercise any Equity Awards vested
as of December 1, 2017, until December 1, 2018; provided, however, that you will
not be able to exercise any Options that have otherwise expired at the time you
attempt to exercise them. The Company makes no representation as to the tax
treatment of any such options.

 

(c)Except as expressly modified in Section 4(a) and (b), your Equity Awards
shall continue to be governed by the applicable grant notice, option agreement,
and governing stock option plan.

 

5.No OTHER COMPENSATION OR BENEFITS.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned, are not owed, and will not
receive from the Company any additional compensation, severance, or benefits on
or after the Separation Date, with the exception of any vested benefits you may
have under the express terms of a written BRISA-qualified benefit plan (e.g.,
401(k) account). By way of example but not limitation, you represent and warrant
that you have not earned and are not owed any unpaid bonus or other incentive
compensation. You also acknowledge and agree that, except for the severance
payment provided herein, you shall not be entitled to receive, and will not
receive, any other severance benefits of any kind including, without limitation,
any such benefits set forth in your Employment Offer Letter Agreement, dated
December 20, 2010 (the "Employment Agreement"). You also acknowledge and agree
that the amount of Severance Benefits set forth herein exceeds any severance
benefits you otherwise may have been entitled to receive under Section 5 of your
Employment Agreement. Finally, you acknowledge and agree that you have not
earned, and you will not be eligible to earn, any bonus amounts for calendar
year 2015 or thereafter.

 

6.EXPENSE REIMBURSEMENTS. yOU agree to submit your final documented expense
reimbursement statement within thirty (30) days of the Separation Date,
reflecting any and all business expenses you incurred as an employee of the
Company through the Separation Date and for which you seek reimbursement. The
Company will reimburse you for such expenses pursuant to its regular business
practice.

 

--------------------------------------------------------------------------------

 

 

 

 

Joshua T. Brumm November 3, 2017

Page 3 of 9



 



 

 

7.RETURN OF COMPANY PROPERTY. On or within ten (10) days after  the Separation
Date, you shall return to the Company all Company documents (and all copies
thereof) and other Company property in your possession or control, including,
but not limited to, Company files, notes, financial and operational information,
customer lists  and contact information, product and services information,
research and development information, drawings, records, plans, forecasts,
reports, payroll information, spreadsheets, studies, analyses, compilations of
data, proposals, agreements, sales  and marketing information, personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, tablets, servers and other
handheld devices), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company and all reproductions thereof in whole
or in part and in any medium. You agree that you will make a diligent search to
locate any such documents, property and information within the timeframe
referenced above. In addition, if you have used any personally owned computer,
server, or e-mail  system to receive, store, review, prepare or transmit any
confidential or proprietary data, materials or information of the Company, then
on or within ten (10) days after the Separation Date, you must provide the
Company with a computer-useable copy of such information and then permanently
delete and expunge such confidential or proprietary information from those
systems without retaining any reproductions (in whole or in part); and you agree
to provide the Company access to your system, as requested, to verify that the
necessary copying and deletion is done. Notwithstanding the foregoing, during
the Consulting Period only, the Company will permit you to retain, receive,
and/or use any documents and/or information reasonably necessary to perform the
Consulting Services, all of which equipment, documents and information you must
return to the Company upon request and not later than the last day of the
Consulting Period. Your timely compliance with this paragraph is a condition
precedent to your receipt of the Severance Benefits.

 

8.NONDISPARAGEMENT. You agree not to disparage the Company and its officers,
directors, employees, members, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputations or personal
reputations, and the Company agrees to direct its officers and directors not to
disparage you in any manner likely to be harmful to your business, business
reputation or personal reputation; provided that both you and the Company may
respond accurately and fully to any question, inquiry, or request for
information as required by law.

 

9.No ADMISSIONS. Nothing in this Agreement shall be construed as an admission by
you or the Company of any liability, obligation, wrongdoing or violation of law.

 

10.No VOLUNTARY ADVERSE ACTION; COOPERATION. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall you induce or encourage any person or entity to bring such claims.
However, it will not violate this Agreement if you testify truthfully when
required to do so by a valid subpoena or under similar compulsion of law.
Further, you agree to

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Joshua T. Brumm November 3, 2017

Page 4 of 9



 



 

voluntarily cooperate with the Company if you have knowledge of facts relevant
to any threatened or pending litigation against the Company by making yourself
reasonably available without further compensation for interviews with the
Company or its legal counsel, for preparing for and providing deposition
testimony, and for preparing for and providing trial testimony.

 

11.RELEASE OF CLAIMS.

 

(a)General Release. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns (collectively, the "Released
Parties") from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date that you sign this Agreement
(collectively, the "Released Claims").

 

 

(b)

Scope of Release.   This Released Claims include, but are not limited to:

(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, restricted stock units or any other ownership
interests in the Company; (iii) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys' fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) ("ADEA''), the California Labor Code, the California Family
Rights Act, and the California Fair Employment and Housing Act (as amended).

 

(c)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA ("ADEA Waiver"). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that: (i)
your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (ii) you should consult with an attorney prior to
signing this Agreement; (iii) you have twenty-one  (21) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (iv) you have
seven (7) days following the date you sign this Agreement to revoke the ADEA
Waiver, with such revocation to be effective only if you deliver written notice
of revocation to the Company within the seven (7)-day period; and (v) the ADEA
Waiver will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after you sign this Agreement
("Effective Date"). Nevertheless, your general release of claims, except for the
ADEA Waiver, is effective immediately, and not revocable.

 

--------------------------------------------------------------------------------

 

 

 

 

Joshua T. Brumm November 3, 2017

Page 5 of 9



 

 

 

(d)Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS. Furthermore, in giving the releases set forth in
this Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil  Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor." You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.

 

(e)Excluded Claims. Exception to the foregoing, the following are not included
in the Released Claims (the "Excluded Claims"): (i) any rights or claims for
indemnification you may have pursuant to any fully signed written
indemnification agreement with the Company to which you are a party, the
charter, bylaws, or operating agreements of the Company, or under applicable
law; (ii) any rights which are not waivable as a matter of law; and

(iii) any rights you have under this Agreement. Further, nothing contained in
this Agreement shall limit or alter any rights you may have as a shareholder of
the Company's stock. In addition, nothing in this Agreement prevents you from
filing, cooperating with, or participating in any proceeding before the
Equal  Employment Opportunity Commission, the Department of Labor, the
California Fair Employment and Housing Commission, or any other government
agency, except that you acknowledge and agree that you are hereby waiving your
right to any monetary benefits in connection with any such claim, charge or
proceeding.  You hereby represent and warrant that, other than the Excluded
Claims, you are not aware of any claims you have or might have against any of
the Released Parties that  are not included in the Released Claims.

12.REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the FMLA,
CFRA, any applicable law, or Company policy, and you have not suffered any
on-the-job injury or illness for which you have not already filed a
workers'  compensation claim.

 

13.DISPUTE RESOLUTION. To ensure rapid and   economical resolution of any
disputes which may  arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment with the Company, or
the termination of your employment from the Company, including but not limited
to statutory claims, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. ("JAMS") in San
Francisco, California, in accordance with JAMS' then-applicable arbitration
rules, which can be found at http://www.jamsadr.com/rules-clauses/, and
which  will be provided to you upon request. The parties acknowledge that by
agreeing to this arbitration proced ure, they waive the right to resolve any
such dispute through a trial by ju ry, judge or administrative proceeding. You
will have the right to be represented by legal counsel at any arbitration
proceeding.   The

 

--------------------------------------------------------------------------------

 

 

 

 

Joshua T. Brumm November 3, 2017

Page 6 of 9



 



 

arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons  for the award, and
the arbitrator's essential findings and conclusions on which the award is based.
Nothing in this Agreement shall prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. The Company shall pay all filing fees in excess of those
which would be required if the dispute were decided in a court of law, and shall
pay the arbitrator's fees and any other fees or costs unique to  arbitration.
Any awards or orders in such arbitrations may be entered and enforced as
judgments in the federal and state courts of any competent jurisdiction.

 

14. MISCELLANEOUS. This Agreement, including Exhibit   A,   constitutes   the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
without regard to conflicts of law principles. Any ambiguity in this Agreement
shall not be construed against either party as the drafter. Any waiver of a
breach of this Agreement, or rights hereunder, shall be in writing and shall not
be deemed to be a waiver of any successive breach or rights hereunder. This
Agreement may be executed in counterparts which shall be deemed to be part of
one original, and facsimile signatures and signatures transmitted by PDF shall
be equivalent to original signatures.

 

If this Agreement is acceptable to you, please sign and date below and return
the signed Agreement to me within twenty (21) days after you receive it. The
Company's offer contained herein will automatically expire if we do not receive
the fully signed Agreement from you within this timeframe.

 

--------------------------------------------------------------------------------

 

 

 

 

Joshua T. Brumm November 3, 2017

Page 7 of 9



 

 

 

I wish you the best in your future endeavors and thank you for your
contributions to the Company.

 

Sincerely,

 

VERSARTIS, INC.

 

 

By:  /s/ Jay P. Shepard

 

Jay P.Shepard

Chief Executive Officer

 

 

Exhibit A-Proprietary Information and Inventions Agreement

 

REVIEWED, UNDERSTOOD AND AGREED:

 

/s/ Joshua T. Brumm

Joshua T. Brumm

 

 

11/20/17

Date

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Exhibit A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT